Exhibit 14.2 Piccolo Educational Systems, Inc. Audit Committee of the Board of Directors CHARTER Purpose: The purpose of the Audit Committee (the "Committee") is to assist the Board of Directors (the “Board”) in fulfilling its oversight responsibilities of Piccolo Educational Systems, Inc. (the “Company”) with respect to: (i) the conduct and integrity of the Company’s financial reporting to any governmental or regulatory body, the public or other users thereof; (ii) the qualifications, engagement, compensation, independence and performance of the Company’s independent auditors, their conduct of the annual audit and their engagement for any other services; (iii) the Company’s system of internal accounting and financial and disclosure controls; (iv) the Company’s legal and regulatory compliance; (v) the Company’s codes of ethics as established by management and the Board; and (vi) the preparation of the audit committee report required by SEC rules to be included in the Company’s annual proxy statement. The Committee will maintain effective working relationships with management, the Company's internal audit department (when established) and the Company's independent auditors. The preparation of financial statements and disclosures and the planning and conduct of audits are the responsibility of NES management and its independent auditor. In carrying out its responsibilities, the Committee is not providing and cannot provide any expert or special assurance as to the Company’s financial statements, any professional certification as to the work of the independent auditors. The Committee is entitled to presume the integrity and professional competency of those persons and organizations with whom it deals and the accuracy and completeness of the information they submit. Authority: The Committee may conduct or authorize investigations into any matters within its scope of responsibility and to seek any information it requires from employees or external parties. The Committee has the authority to appoint and obtain advice and assistance from independent legal, accounting, or other advisors as deemed appropriate to fully execute its duties and responsibilities. The Company shall provide appropriate funding, as determined by the Committee, for compensation to the independent auditor and to any advisers that the Committee chooses to engage. The Committee may form and delegate authority to subcommittees when appropriate. Composition and Member Qualifications: The members of the Committee shall be appointed and may be replaced by a majority vote of the Board of Directors. In the event of a resignation from the Committee by one or more of its members, the Board will elect his or her successor(s) as soon as possible in order to ensure that (3) members have been elected and determine the replacement is qualified to serve. The members of the Committee shall meet the applicable requirements of the exchange on which it is listed and the Securities and Exchange Commission (“SEC”).
